Title: American Commissioners to De Souza, 30 November 1784
From: American Commissioners
To: Pinto de Sousa Coutinho, Luis, Chevalier de



Sir
Passy November 30th. 1784

We have received the Extract of the letter from Monsieur de Sa of the 24th Octr. 1784 which your Excellency was pleased to send us by the hand of the Secretary of your legation.
“That in consequence of our letter your Excellency might assure us that Her Most faithful Majesty will be very glad to have the best correspondence with the United States, and that we may explain to your Excellency the intentions of Congress, to be communicated to your Court who will listen to them with much attention.”
Conformably to the desires of Her most faithful Majesty expressed in this extract of the letter of Her Minister we have the honour to enclose a draught of a project of a treaty of Amity and Commerce to be concluded between the two powers if this project should be approved by Her Majesty and a full power should be sent to your Excellency to conclude, we are ready to sign such a treaty on the part of the United States. If your Court have any objections or alterations to propose we shall give them all the attention and consideration consistent with the views of our Constituents. With great respect We have the honour to be Your Excellency’s Most obedient & Most humble Servants,

John Adams
B. Franklin
T. Jefferson

